
	
		I
		112th CONGRESS
		1st Session
		H. R. 1546
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mr. Gerlach (for
			 himself and Mr. Becerra) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare outpatient rehabilitation therapy caps.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rehabilitation
			 Services Act of 2011.
		2.Outpatient
			 therapy cap repealSection
			 1833 of the Social Security Act (42 U.S.C. 1395(l)) is amended by striking
			 subsection (g).
		
